TOWNSEND, District Judge.
There is practically no contest here as to the facts or the law, and the appellant’s contentions have been sustained in other cases in the courts and before the Board of General Appraisers. The merchandise in question is dutiable under Act Aug. 27,1894, c. 349, 28 Stat. 509. It embraces goods of three kinds:
First. Certain hemstitched lawns, made of cotton, assessed as cotton cloth under the so-called “countable clauses” of the tariff. The goods have been advanced beyond the condition of cotton cloth by manufacture, to wit, by turning over the edges, drawing certain threads, and other manipulation, but have not been appropriated by these processes to any particular ultimate use. They are dutiable, as claimed, at 35 per cent, ad valorem, under section 1, Schedule I, par. 264, 28 Stat. 529. In re Mills (C. C.) 56 Fed. 820, affirmed in United States v. Mills, 13 C. C. A. 692, 14 U. S. App. 711; and unreported cases, such as Brown & Eadie v. United States (No. 2,531) decided January 11, 1900.
Second. Certain robes or dresses partly made. They are composed of cotton or other vegetable fiber, and so far advanced in manufacture as to be unavailable for other purposes than completion into light dresses or robes; being cut, trimmed, etc., with that sole object in view. They are in part embroidered and in part made of lace, and so were assessed at 50 per cent, ad valorem, under section 1, Schedule J, •par. 276, 29 Stat. 530. They are dutiable, as claimed, at 40 per cent, ad valorem under section 1, Schedule I, par. 258, 28 Stat. 529. In re Mills, supra; In re Boyd, 5 C. C. A. 223, 55 Fed. 599,14 U. S. App. 94.
Third. Certain galloons. They were composed wholly or in chief value either of silk, or of cotton or other vegetable fiber, and are claimed to be dutiable at 45 per cent, ad valorem, under section 1, *298Schedules I, L, pars. 263 or 300, 28 Stat. 529, 532. These paragraphs are without the qualification, “not specially provided for,” that appears in section 1, Schedules J, L, pars. 276, 301, 28 Stat. 530, 532, under which the goods were assessed at 50 per cent, ad valorem, and the former paragraphs are therefore controlling. These goods, while in a broad sense trimmings and embroideries and articles made of lace, are in a specific sense galloons. They come within the dictionary definition of that word, and also within the trade use of the same. They are dutiable at 45 per cent, ad valorem, as claimed. Wotton v. United States (C. C.) 84 Fed. 954; G. A. 4053.
The decision of the Board of General Appraisers is reversed as to said three kinds of articles xyhich are identified by the evidence.